COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:     In the Interest of C. J., a child

Appellate case number:   01-19-00704-CV

Trial court case number: 2018-00169J

Trial court:             313th District Court of Harris County

       Appellant’s motion for extension of time in which to file her brief is granted.
Appellant’s brief is due May 22, 2020.
       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss______________
                   Acting individually


Date: April 28, 2020